Citation Nr: 1600962	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for type II diabetes mellitus, including as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

5.  Entitlement to service connection for diabetic retinopathy.

6.  Entitlement to service connection for erectile dysfunction, including as secondary to type II diabetes mellitus.

7.  Entitlement to service connection for a kidney disorder, including as secondary to type II diabetes mellitus. 

REPRESENTATION

Appellant represented by:	James McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over the hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for hearing loss, tinnitus, type II diabetes mellitus, erectile dysfunction, diabetic retinopathy and kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2015, the Veteran expressed his desire to withdraw his appeal for service connection for peripheral neuropathy of the upper and lower extremities.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim of service connection for peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. §§ 7104, 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's perfected appeal included a claim of service connection for peripheral neuropathy of the upper and lower extremities, but the Veteran and his representative expressly withdrew the appeal on that claim on the record at the beginning of the September 2015 Board hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal for service connection for peripheral neuropathy of the upper and lower extremities, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal seeking service connection for peripheral neuropathy of the upper and lower extremities must be dismissed.


ORDER

The appeal for service connection for peripheral neuropathy of the upper and lower extremities is dismissed.


REMAND

Regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the May 2013 VA examiner opined that neither disability was related to service.  The examiner reasoned that the Veteran's service treatment records show that he had hearing within normal limits in both ears when he entered and separated from service.  Additionally, the examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss. 

However, the Board notes that service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

All the in-service audiograms were dated prior to October 31, 1967 and thus require conversion to ISO units.  When converting the audiograms, several of the threshold levels are 20 decibels or greater on induction and separation examinations.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The May 2013 VA audiologist did not acknowledge this and reported unconverted audiometric findings.  An addendum opinion is required.   See Reonal v. Brown, 5 Vet. App. 548 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one); 38 C.F.R. § 4.2.  As the examiner opined that the Veteran's tinnitus was secondary to his hearing loss, an addendum opinion on the etiology of the Veteran's tinnitus is also required.

Regarding the claim for service connection for type II diabetes mellitus, the Veteran asserts that it is due to exposure to toxic chemicals and/or herbicides while he served in Korea.  See, e.g., September 2015 Board Hearing Transcript.  In support of his claim, he submitted an October 2005 report from the South Korean Ministry of Environment, which stated that most of the U.S. installations were seriously contaminated by leakage of oil and heavy metals.  The Veteran also submitted a report which indicated that heavy metal poisoning may cause diabetes and kidney damage.  Finally, the Veteran submitted a list from the Department of Defense (DOD) regarding herbicide tests and storage outside of Vietnam, including Korea.

Effective February 24, 2011, VA amended its regulations to extend a presumption of exposure to certain herbicides, including Agent Orange, to certain Veterans who served in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ).  38 C.F.R. § 3.307(a)(6)(iv) (2015).

The list of diseases associated with exposure to certain herbicide agents includes type II diabetes mellitus.  38 C.F.R. § 3.309(e) (2015).

In accordance with manual provisions, when a Veteran claims exposure in Korea, and his service was not between April 1, 1968, and August 31, 1971, and in a unit or entity listed in the table provided in that section, a request must be sent to the U.S. Army and Joint Services Research Center (JSRRC) for verification of actual exposure to herbicides.

Actual exposure to herbicides must be verified through appropriate service department or other sources.  Exposure to herbicides is not presumed in such instances.

The Veteran's unit does not appear in the table provided in the manual provisions and the RO has not taken steps to verify actual exposure to herbicides in Korea.  Thus, such must be accomplished on remand.  Additionally, the Veteran's service personnel records are not part of the record. Because they might help in the effort to ascertain exposure, they should be obtained.

In the event that the above development does not result in a presumption of herbicide exposure, the Veteran should be afforded a VA examination to determine whether type II diabetes mellitus was due to service, to include exposure to toxic chemicals in Korea.

As the Veteran claims that his erectile dysfunction, kidney disability, and diabetic retinopathy are secondary to his type II diabetes mellitus, such claims are inextricably intertwined with the issue of service connection for type II diabetes mellitus; as the latter claim is being remanded, consideration of the former claims on a secondary basis must be deferred at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

On remand, the AOJ should exhaust all efforts to obtain treatment records dated since December 2012.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain all outstanding treatment records since December 2012 and associate them with the claims file.

2.  Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and any other appropriate records depositories. If the AOJ determines that further attempts to obtain such records would be futile, the file should be so annotated, and the Veteran so notified. The Veteran should be asked to detail, with as much specificity as possible, each unit to which he was assigned while in Korea, his location at all times while in Korea, including the location of any temporary duty assignments, and his various duties while in Korea.

3.  Verify the Veteran's service dates in Korea, including the units he was assigned to and the locations of the units. If necessary, request such information from the JSRRC and/or service department.

4.  Submit a JSRRC and DOD request for evidence of exposure to tactical or commercial herbicides in or near the DMZ in accordance with 38 C.F.R. § 3.159 (2015). This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR. 

The requests should continue until the records are obtained, or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO/AMC is unable to locate the records, a memorandum of the efforts in attempting to obtain those records should be associated with the claims file.

5.  If, and only if, herbicide exposure is not established, schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's type II diabetes mellitus is related to service, to include exposure to toxic chemicals.

The examiner must review the claims file, to include a copy of this remand, as well as the materials submitted by the Veteran in September 2015.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

6.  Return the claims file to the VA examiner who provided the May 2013 audiological opinion (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed. 

The examiner is asked to respond to the following provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus disabilities are related to service, including in-service noise exposure to artillery.

The examiner must consider the conversion from ASA to ISO standards for each of the Veteran's in-service audiograms.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. Jones, 23 Vet. App. at 390.

7.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate each of the claims on remand in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


